Citation Nr: 0843417	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-32 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than July 29, 
2002, for an award of service connection for bilateral 
hearing loss.

2.  Entitlement to an initial evaluation in excess of 20 
percent for bilateral hearing loss, prior to November 3, 
2005.

3.  Entitlement to an initial staged evaluation in excess of 
40 percent for bilateral hearing loss, from November 3, 2005 
through May 16, 2007.

4.  Entitlement to an initial staged evaluation in excess of 
30 percent for bilateral hearing loss, from May 17, 2007.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers (Atlantic 
County, New Jersey)


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from March 1963 to November 
1966.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.

The October 2004 rating decision assigned a noncompensable 
initial rating for the veteran's service-connected bilateral 
hearing loss, effective July 29, 2002.  The Board notes that 
a statement from the veteran's representative, received 
September 29, 2005, clearly expressed disagreement with the 
effective date assigned in the RO's October 2004 
determination.  38 C.F.R. § 20.201 (2008).  After a Statement 
of the Case (SOC) regarding the effective date was issued in 
September 2008, a timely substantive appeal was received 
later that month.  As such, the Board finds that the 
effective date issue has been perfected for appellate 
consideration and has been noted as such on the title page.

A statement from the veteran's representative, dated in 
September 2008, indicates that a local RO hearing scheduled 
for March 7, 2007 was never held due to inclement weather.  
In this statement, the representative requested a Decision 
Review Officer (DRO) hearing for the claimant as soon as 
possible.  A VA Form 119, Report of Contact, reflects that a 
November 3, 2008 conversation between a DRO and the veteran's 
representative indicated that it would be more advantageous 
for the veteran to send the appeal issue to the Board.  The 
record contains a faxed statement from the veteran's 
representative, also dated November 3, 2008, that clearly 
indicates a desire to waive the previous request for a DRO 
hearing.  As such, the Board finds that the DRO hearing 
request to be withdrawn.  Further, although there is not an 
informal hearing presentation/VA Form 646 in the claims file 
since the last agency of original jurisdiction (AOJ) 
decisional document of record, the Board notes that the 
November 2008 faxed statement from the veteran's 
representative asks that the veteran's appeal be forwarded to 
the Board for a decision.  In light of this request, the 
Board finds no prejudice to the veteran in deciding this 
appeal without a current informal hearing presentation of 
record.

As a final preliminary matter, the Board notes a statement, 
dated in May 2008, made by the veteran that reflects his 
assertion that he is depressed as a result of his service-
connected bilateral hearing loss.  The Board construes this 
evidence as raising an informal claim for service connection 
for depression as secondary to service-connected disability.  
As the RO has not yet adjudicated this issue, it is not 
properly before the Board.  As such, this matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  On July 29, 2002, VA received the veteran's initial claim 
for disability benefits, to include a claim for service 
connection for hearing loss, and no document prior to July 
29, 2002, may be construed as an informal claim of 
entitlement to service connection for hearing loss.

3.  Prior to November 3, 2005, the October 2002 VA 
audiological examination results revealed the veteran's 
hearing loss disability was manifested by no worse than Level 
VI hearing in the right ear and Level IV in the left ear; the 
January 2005 VA audiological examination results revealed a 
hearing loss disability that was manifested by no worse than 
Level III hearing, bilaterally.

4.  From November 3, 2005 through May 16, 2007, the November 
3, 2005 VA audiological examination results revealed the 
veteran's hearing loss disability was manifested by no worse 
than Level VII hearing, bilaterally.

5.  From May 17, 2007, the May 17, 2007 VA audiological 
examination results revealed the veteran's hearing loss 
disability was manifested by no worse than Level VI hearing, 
bilaterally; the July 2008 VA audiological examination 
results revealed a hearing loss disability manifested by no 
worse than Level III hearing in the right ear and Level V in 
the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 29, 2002 
for the award of service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 5101, 5110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.157, 
3.400 (2008).

2.  Prior to November 3, 2005, the criteria for an initial 
evaluation in excess of 20 percent for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.85, 4.86(b), Diagnostic Code 6100 (2005).

3.  From November 3, 2005 through May 16, 2007, the criteria 
for an initial staged evaluation in excess of 40 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86(b), 
Diagnostic Code 6100 (2007).

4.  From May 17, 2007, the criteria for an initial staged 
evaluation in excess of 30 percent for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
and effective date claims.

In the present case, the veteran is appealing the initial 
rating assignment, and the assigned effective date for the 
award of service connection, as to his bilateral hearing loss 
disability.  In this regard, because the October 2004 rating 
decision granted the veteran's claim of entitlement to 
service connection, such claim is now substantiated.  His 
filing of a notice of disagreement as to the October 2004 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  73 Fed. Reg. 23,353 - 23,356 
(Apr. 30, 2008) (as it amends 38 C.F.R. § 3.159 to add 
paragraph (b)(3), effective May 30, 2008).  Rather, the 
veteran's appeal as to the initial rating and effective date 
assignments triggers VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103.  Dingess/Hartman, 19 Vet. App. at 493.  As 
a consequence, VA is only required to advise the veteran of 
what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The SOC, under the heading "Pertinent Laws; Regulations; 
Rating Schedule Provisions," set forth the relevant 
diagnostic code (DC) for rating the hearing loss disability 
at issue (38 C.F.R. § 4.85, DC 6100), and included a 
description of the rating formulas for all possible schedular 
ratings under this diagnostic code.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the initial evaluations that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

A September 2008 SOC provided the applicable law for 
consideration in adjudicating the issue of entitlement to an 
earlier effective date for the award of service connection 
for bilateral hearing loss.  Also, a June 2008 VCAA letter 
provided him with general disability rating and effective 
date criteria pursuant to Dingess/Hartman.  The veteran has 
had ample opportunity to respond and supplement the record, 
and is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  He has not alleged that notice in this case was 
less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 
137 (2008) (holding that "where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
issues"). 

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  The record 
reflects that the veteran was afforded several VA audiologic 
examinations over the course of the rating period on appeal.  

The Board notes that a VA Form 21-4142, from the veteran, 
dated in October 2002, indicates that he received treatment 
for hearing loss at two private facilities.  
Regarding the first, the veteran stated that Dr. B.C. had 
passed away and that these records were no longer available.  
Regarding the other private medical provider, it was noted 
that the person was no longer employed at the work address 
given by the veteran and they were "no longer in the area."  
The veteran did not provide any additional information 
regarding this medical provider, to include a new address.  
Additionally, the Board acknowledges several statements of 
record from the veteran and his representative indicate that 
the veteran had an examination at the VA Medical Center in 
Coatesville, Pennsylvania.  See Statements by veteran's 
representative, dated in October 2004, May 2006 and July 
2006.  However, the veteran's representative indicated, in a 
letter received in March 2007, that this examination was 
"neurological not hearing."  In light of the foregoing, the 
Board finds that further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

1.  Effective date

Law

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110; 38 C.F.R.  
§ 3.400.  The effective date of an evaluation and award of 
compensation on an original claim for compensation will be 
the day following separation from active duty service or the 
date entitlement arose if claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  If a 
formal claim is received within one year of an informal 
claim, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  It is the policy of VA to administer the law 
under a broad interpretation, consistent with the facts in 
each case, with all reasonable doubt to be resolved in favor 
of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



Analysis

The veteran claims that an earlier effective date for the 
award of service connection for bilateral hearing loss is 
warranted.  Specifically, it is contended that the effective 
date for this service-connected disability should be 
immediately after the veteran's separation from service.  The 
veteran's representative indicates that no examinations were 
given following surgery (after a vehicle accident which 
nearly severed the veteran's ear in 1964) to test the 
veteran's hearing and no recommendations were made to do so 
within a reasonable amount of time.  See, e.g., Statement by 
veteran's representative, dated in May 2006.  It was further 
noted that the veteran had no recollection of a hearing test 
performed at separation from service and that years later the 
veteran had tests done indicating a hearing disorder did in 
fact exist.  Id.  The veteran's representative also contended 
in a June 2007 statement that the effective date should go 
back to the day after the veteran's separation from service 
due to discrepancies in his records by VA. 

The record reflects that the veteran's active service in the 
military ended in November 1966.  Unfortunately, the record 
does not contain a claim filed by the veteran for service 
connection for hearing loss within one year of his discharge 
from service.  As such, an effective date from the day 
following separation from service is not permitted by the 
applicable regulations.  See 38 C.F.R. § 3.400(b)(2).  
Service connection was subsequently granted for bilateral 
hearing loss by the RO in an October 2004 rating decision, 
with a noncompensable evaluation, effective July 29, 2002, 
the date of receipt of his claim.

The Board will now review the evidence of record to determine 
whether any communication, received by VA prior to July 29, 
2002 by the veteran (or other authorized person), indicates 
an attempt to apply for service connection for hearing loss.  
The Board finds no document submitted prior to July 29, 2002 
indicates intent to pursue a claim of entitlement to service 
connection for hearing loss.  In this regard, the Board notes 
the record contains only documents related to the veteran's 
discharge from service, his marriage, and the birth of his 
child.  The Board also notes that the first post-service 
evidence of bilateral hearing loss is a report of an October 
2002 VA examination.  The Board notes that as this evidence 
came after the date of claim (in October 2002), the date of 
claim would be the effective date that is more favorable to 
the veteran.  Such is the situation in this case.  

Additionally, the Board recognizes the veteran's statement, 
dated in June 2003, that his hearing loss existed prior to 
the currently assigned effective date.  However, there is no 
provision for payment of benefits from an earlier date based 
on a disorder's existence from a date previous to the receipt 
of the claim, unless the claim was filed within one year of 
separation from service.  See 38 C.F.R. § 3.400(b)(2).  The 
Board observes that a claim must be filed in order for any 
type of benefit to accrue or be paid as there is no provision 
in the law for awarding an earlier effective date based 
simply on the presence of the disability.  38 U.S.C.A. § 
5101(a) (West 2002); Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998); see also Brannon v. West, 12 Vet.  App. 32, 35 
(1998) (noting that the mere presence of medical evidence of 
a condition does not establish an intent on the part of the 
veteran to seek service connection for the disability).  The 
Board also notes that even if there were discrepancies in the 
veteran's records, the appeal record does not reflect that 
the veteran filed any earlier claim in writing with VA 
evidencing a belief in entitlement to a benefit, to include 
hearing loss.  38 C.F.R. §§ 3.1(p), 3.155(a).

It is further noted that, under 38 C.F.R. § 3.157, a VA 
report of examination or hospitalization or evidence from a 
private physician or layman will be accepted as an informal 
claim for benefits.  However, the provisions of 38 C.F.R. § 
3.157 only apply once a formal claim for compensation or 
pension has been allowed or compensation disallowed because 
the disability is not compensable.  Here, the veteran's July 
2002 claim was not pre-dated by an adjudication of the type 
cited in 38 C.F.R. § 3.157(b), and, as such, that regulation 
does not afford a basis for finding that a claim, be it 
formal or informal, of entitlement to service connection for 
hearing loss was of record earlier than July 29, 2002.  38 
C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

In conclusion, the controlling laws and regulations state 
that an award of disability compensation will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(b)(1)(ii).  Thus 
again, the July 29, 2002, date of claim is the appropriate 
effective date here, because even if the date that the 
entitlement arose could be found to precede it, the latter of 
the two dates controls.  Here, the evidence of record, viewed 
in conjunction with the pertinent laws and regulations, 
provide no basis for an award of service connection for 
bilateral hearing loss prior to July 29, 2002.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

2.  Increased rating

Law

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the appropriate vertical column 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2008).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86, regarding cases of exceptional hearing 
loss, which are described below.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold 
is 30 decibels or less at 1,000 hertz, and 70 decibels or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever result provides the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

Analysis

Procedurally, a rating decision, dated in October 2004, 
granted service connection for bilateral hearing loss and 
assigned a noncompensable initial evaluation, effective July 
29, 2002.  A Decision Review Officer's (DRO) rating decision 
in a SOC, issued in September 2005, increased the initial 
evaluation for the veteran's service-connected bilateral 
hearing loss to 20 percent, also effective July 29, 2002.  
Thereafter, a March 2006 RO rating determination assigned a 
staged initial evaluation of 40 percent for the bilateral 
hearing loss, effective November 3, 2005, the date of a VA 
examination.  A DRO decision, dated in October 2007, further 
staged the initial evaluation of the bilateral hearing loss 
by assigning a 30 percent rating, effective May 17, 2007, the 
date of a VA examination.  The veteran contends that his 
service-connected bilateral hearing loss is worse than the 
above evaluations and that it warrant higher initial staged 
ratings, to include a 40 percent evaluation back to the July 
2002 effective date.

The Board also notes that, although the veteran's bilateral 
hearing loss evaluation was staged downward effective May 17, 
2007, the provisions of 38 C.F.R.  
§ 3.105(e) governing reductions are not applicable in the 
context of the assignment of a "staged" initial rating.  See 
O'Connell v. Nicholson, 21 Vet. App. 89, 93-94 (2007) (noting 
that the Board's assignment of a 100 percent rating, followed 
by a 50 percent rating was held not to require observance of 
38 C.F.R. § 3.105(e) process).



A.  Prior to November 3, 2005

In this rating period, the pertinent competent clinical 
evidence of record consists of VA audiologic examinations 
conducted in October 2002 and January 2005.  

The October 2002 examination revealed the relevant pure tone 
thresholds, in decibels, were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
20
70
80
85
LEFT
35
75
75
85

On the basis of the numbers shown above, the veteran's 
puretone threshold average for the right ear was recorded as 
63.75 (rounded to 64) decibels.  His puretone threshold 
average for the left ear was recorded as 67.5 (rounded to 68) 
decibels.  His speech recognition ability was 92 percent for 
the right ear and 80 percent for the left ear using the 
Maryland CNC speech recognition test.  He was described as 
having moderately severe sensorineural hearing loss, 
bilaterally.

The January 2005 examination revealed the relevant pure tone 
thresholds, in decibels, as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
10
65
80
80
LEFT
35
70
75
90

On the basis of the numbers shown above, the veteran's 
puretone threshold average for the right ear was recorded as 
58.75 (rounded to 59) decibels.  His puretone threshold 
average for the left ear was recorded as 67.5 (rounded to 68) 
decibels.  His speech recognition ability was 84 percent for 
the right ear and 84 percent for the left ear using the 
Maryland CNC speech recognition test.  He was described as 
having moderately severe sensorineural-type hearing loss, 
bilaterally.

Applying the above audiological findings to the rating 
criteria for rating hearing impairment, the Board concludes 
that there is no basis for a rating assignment in excess of 
the currently assigned 20 percent evaluation prior to 
November 3, 2005.  In reaching this conclusion, the Board 
notes that the provisions of 38 C.F.R.  
§ 4.86(b) for an exceptional pattern of hearing impairment, 
as described above, apply to the right ear, but only 
regarding the results of the October 2002 VA examination.  As 
Table VIA provides a higher numeral, the Board will describe 
its findings below and apply those results to Table VII as 
instructed by 38 C.F.R. § 4.85 to find the percentage 
evaluation.  However, the Board notes that 38 C.F.R. 
§ 4.86(a) does not apply to either ear.

As noted above, on VA audiologic examination in October 2002, 
the veteran's right ear manifested an average puretone 
threshold of no greater than 64 decibels, with no less than 
92 percent speech discrimination.  Reference to 38 C.F.R. 
§ 4.85, Table VI, shows the veteran's right ear hearing loss 
at that time to be Level II impairment.  Meanwhile, Table VIA 
shows the veteran's right ear hearing loss at that time to be 
Level V impairment.  As indicated in 38 C.F.R. § 4.86(b), 
that numeral is elevated to the next higher Roman numeral of 
VI.  On VA audiologic examination in January 2005, the 
veteran's right ear manifested an average puretone threshold 
of no greater than 59 decibels, with no less than 84 percent 
speech discrimination.  Reference to 38 C.F.R. § 4.85, Table 
VI, shows the veteran's right ear hearing loss at that time 
to be Level III impairment.  

As noted above, on VA audiologic examination in October 2002, 
the veteran's left ear manifested an average puretone 
threshold of no greater than 68 decibels, and no less than 80 
percent speech discrimination.  Reference to 38 C.F.R. 
§ 4.85, Table VI, shows the veteran's left ear hearing loss 
to be that of Level IV impairment.  On VA audiologic 
examination in January 2005, the veteran's left ear 
manifested an average puretone threshold of no greater than 
68 decibels, and no less than 84 percent speech 
discrimination.  Reference to 38 C.F.R. § 4.85, Table VI, 
shows the veteran's left ear hearing loss to also be that of 
Level III impairment. 

For the October 2002 examination, the right ear is considered 
the poorer ear for Table VII.  Applying the more favorable 
results from Table VIA for the right ear to Table VII, based 
on the results of the October 2002 VA examination, a 20 
percent evaluation is derived from Table VII of 38 C.F.R. 
§ 4.85 by intersecting row IV, the better (left) ear, with 
column VI, the poorer (right) ear .  For the January 2005 
examination, either ear may be considered the poorer for 
Table VII as each ear is manifested by level III hearing.  
Applying these results to Table VII, the veteran's disability 
evaluation is shown to be noncompensable.  

The veteran also submitted a private audiological evaluation 
dated in July 2003.  However, the audiological report 
contains uninterpreted results of his pure tone threshold 
evaluation and it is unclear if the Maryland CNC Test for 
speech discrimination was used per 38 C.F.R. § 4.85(a).  The 
Board notes that it is precluded from interpreting pure tone 
threshold results in order to determine the severity of the 
veteran's current hearing loss disability.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (holding that neither the 
Board nor the RO may not interpret graphical representations 
of audiometric data).

B.  From November 3, 2005 through May 16, 2007

The pertinent competent clinical evidence of record consists 
of a VA audiological examination conducted on November 3, 
2005.  The November 2005 VA examination revealed the relevant 
pure tone thresholds, in decibels, as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
30
75
75
85
LEFT
40
50
90
105

On the basis of the numbers shown above, the veteran's 
puretone threshold average for the right ear was recorded as 
66.25 (rounded to 66) decibels.  His puretone threshold 
average for the left ear was recorded as 71.25 (rounded to 
71) decibels.  His speech recognition ability was 72 percent 
for the right ear and 64 percent for the left ear using the 
Maryland CNC speech recognition test.  He was diagnosed by 
the VA audiologist as having mild to severe sensorineural 
hearing loss in the right ear and mild to profound 
sensorineural hearing loss in the left ear.

The Board notes that it has again considered the provisions 
of 38 C.F.R. § 4.86 (2008).  The provisions of section 
§ 4.86(b) apply to the veteran's right ear.  

Applying the above audiological findings to the rating 
criteria for hearing impairment, the Board concludes that 
there is no basis for a rating assignment in excess of the 
currently assigned 40 percent staged initial evaluation from 
November 3, 2005 through May 16, 2007.  The veteran's right 
ear manifests an average puretone threshold of no greater 
than 66 decibels, and no less than 72 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows the veteran's right ear hearing loss to be Level VI 
impairment.  As noted above 38 C.F.R. § 4.86(b) applies to 
the veteran's right ear.  Reference to Table VIA, shows the 
veteran's right ear hearing loss to be Level V impairment.  
The Board will use the numeral designation from Table VI as 
it is more favorable to the veteran.  Also, according to 
38 C.F.R. § 4.86(b), the numeral will be elevated to the next 
higher Roman numeral.  Taking that into consideration, the 
veteran's right ear is shown to be Level VII impairment.  

Moreover, considering that the veteran's left ear manifests 
an average puretone threshold of 71 decibels, and 64 percent 
speech discrimination, reference to 38 C.F.R. § 4.85, Table 
VI, shows the veteran's left ear hearing loss to be that of 
Level VII impairment.  Based on the evidence contained in the 
November 2005 VA examination report, 38 C.F.R. § 4.86(b) does 
not apply to the veteran's left ear.

Either ear may be considered the poorer for Table VII as the 
veteran was shown to have Level VII hearing loss impairment, 
bilaterally.  Applying these results to Table VII, the 
veteran's disability evaluation is shown to be 40 percent 
disabling for this rating period on appeal.  



C.  From May 17, 2007

The pertinent competent clinical evidence of record during 
this rating period on appeal consists of VA audiologic 
examinations conducted in May 2007 and in July 2008.  

The May 2007 examination revealed the relevant pure tone 
thresholds, in decibels, as follows:  


HERTZ (Hz)

1000
2000
3000
4000
RIGHT
35
70
80
85
LEFT
40
85
90
100

On the basis of the numbers shown above, the veteran's 
puretone threshold average for the right ear was recorded as 
67.5 (rounded to 68) decibels.  His puretone threshold 
average for the left ear was recorded as 78.75 (rounded to 
79) decibels.  His speech recognition ability was 72 percent 
for the right ear and 72 percent for the left ear using the 
Maryland CNC speech recognition test.  He was diagnosed by 
the VA audiologist as having mild to profound sensorineural 
hearing loss in the right ear and moderate to profound 
sensorineural hearing loss in the left ear.  

The July 2008 VA examination revealed the relevant pure tone 
thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
RIGHT
45
75
80
90
LEFT
50
75
90
105+

On the basis of the numbers shown above, the veteran's 
puretone threshold average for the right ear was recorded as 
72.5 (rounded to 73) decibels.  His puretone threshold 
average for the left ear was recorded as 80 decibels.  His 
speech recognition ability was 84 percent for the right ear 
and 76 percent for the left ear using the Maryland CNC speech 
recognition test.  He was again diagnosed by the VA 
audiologist as having a moderate to profound sensorineural 
hearing loss, bilaterally.

Applying the above audiological findings to the rating 
criteria for rating hearing impairment, the Board concludes 
that there is no basis for a rating assignment in excess of 
the currently assigned 30 percent staged initial evaluation 
from May 17, 2007.  The Board notes that it has considered 
the provisions of 38 C.F.R. § 4.86, but these provisions do 
not apply to either ear for the May 2007 or July 2008 VA 
examinations.

Considering, on VA audiologic examination in May 2007, that 
the veteran's right ear manifests an average puretone 
threshold of no greater than 68 decibels, and no less than 72 
percent speech discrimination, reference to 38 C.F.R. § 4.85, 
Table VI, shows the veteran's right ear hearing loss to be 
Level VI impairment.  On VA audiologic examination in July 
2008, the veteran's right ear manifested an average puretone 
threshold of no greater than 73 decibels, with no less than 
84 percent speech discrimination.  Reference to 38 C.F.R. 
§ 4.85, Table VI, shows the veteran's right ear hearing loss 
at that time to be Level III impairment.  

On VA audiologic examination in May 2007, that the veteran's 
left ear manifests an average puretone threshold of no 
greater than 79 decibels, and no less than 72 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows the veteran's left ear hearing loss to be Level VI 
impairment.  On VA audiologic examination in July 2008, the 
veteran's left ear manifested an average puretone threshold 
of no greater than 80 decibels, with no less than 76 percent 
speech discrimination.  Reference to 38 C.F.R. § 4.85, Table 
VI, shows the veteran's left ear hearing loss at that time to 
be Level V impairment.  

As the veteran's hearing loss disability was manifested by 
Level VI hearing, bilaterally, according to the results of 
May 2007 VA audiological examination, either ear may be 
considered the poorer for Table VII.  Applying the results 
from Table VI to Table VII, based on the results of the May 
2007 VA audiologic examination findings, a 30 evaluation is 
derived from Table VII of 38 C.F.R. § 4.85 by intersecting 
row I, the better ear, with column I, the poorer ear.  
According to the results from the July 2008 VA audiological 
examination and reference to Table VI, the right ear was 
found to be manifested by Level III hearing and the left ear 
was found to be manifested by Level V hearing.  Applying 
these results to Table VII, a 10 evaluation is derived from 
Table VII of 38 C.F.R. § 4.85 by intersecting row III, the 
better ear (right), with column V, the poorer ear (left).  
Applying the results from Table VI to Table VII, based on the 
results of the July 2008 VA audiologic examination findings, 
a 10 percent evaluation is derived from Table VII of 
38 C.F.R. § 4.85.  

Other contentions, conclusion, and extraschedular 
consideration

The Board acknowledges the veteran's statements of record 
that his bilateral hearing loss is worse than the initial 
staged disability ratings, and that he is entitled to a 
higher rating for such bilateral hearing loss.  The Board 
further acknowledges the veteran's complaints indicating that 
he has difficulty hearing at work, at restaurants, or any 
where there is background noise.  See Report of VA 
audiological examination, dated in July 2008.  The Board also 
acknowledges the lay statements of record from the veteran's 
daughter, spouse, and previous and current employers.  These 
lay statements describe situations involving the veteran's 
hearing, to include where the lay person has had to either 
speak with a higher volume to the veteran or has witnessed 
the veteran ask a speaker to repeat their statement.  The 
Board notes that the veteran and other persons can attest to 
factual matters of which they had first-hand knowledge, e.g., 
experiencing pain in service and witnessing events.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Board finds the veteran's and the lay statements competent 
and credible to that extent.  However, in determining the 
actual degree of hearing loss disability, an objective 
examination is more probative of the degree of the veteran's 
impairment.  Furthermore, the opinions and observations of 
the veteran and laymen alone cannot meet the burden imposed 
by the rating criteria under 38 C.F.R. § 4.85, Diagnostic 
Code 6100 with respect to determining the severity of his 
service-connected bilateral hearing loss disability.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1), (2).

Additionally, as the results from the above VA audiologic 
examinations do not show that the veteran is deaf in either 
ear, a special monthly compensation rating under 38 C.F.R. § 
3.350 is not warranted.  See 38 C.F.R. § 4.85(g) (2008).

In conclusion, the initial staged evaluations currently 
assigned for the veteran's bilateral hearing loss 
appropriately reflect his disability picture for the rating 
periods on appeal.  The clinical evidence described above 
does not support assigning further initial staged disability 
ratings during the relevant periods in question.  Fenderson, 
12 Vet. App. at 125-26.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the bilateral 
hearing loss disability at issue causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  The 
Board acknowledges the veteran's representative's contentions 
that the veteran's hearing loss does not fit the typical 
hearing loss claim.  See, e.g., Statement by Representative, 
dated in June 2008.  However, the record does not reflect 
that the veteran has been hospitalized for his hearing loss 
disability during the rating period on appeal.  The record 
also reflects that the veteran is currently employed.  See 
Statement by J.Q. (the veteran's current employer as of the 
date of the letter), dated in May 2008 (noting that despite 
the veteran's hearing problem, the employer will accommodate 
him because he is a valued employee).  As such, there is 
nothing in the record to indicate that this service-connected 
disability on appeal causes impairment with employment over 
and above that which is contemplated in the assigned 
schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Hence, referral for the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to an effective date earlier than July 29, 2002 
for the award of service connection for bilateral hearing 
loss is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for bilateral hearing loss, prior to November 3, 2005, is 
denied.

Entitlement to an initial staged evaluation in excess of 40 
percent for bilateral hearing loss, from November 3, 2005 
through May 16, 2007, is denied.

Entitlement to an initial staged evaluation in excess of 30 
percent for bilateral hearing loss, from May 17, 2007, is 
denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


